Title: Draft Peace Treaty Presented by Richard Oswald to the American Peace Commissioners, 25 November 1782
From: Oswald, Richard
To: Adams, John,Franklin, Benjamin,Jay, John


Monday Nov. 25. 1782.

The Three Commissioners Adams, Franklin and Jay, met at Mr Oswalds Lodgings at the Hotel de Muscovie, and after Some Conferences, Mr Oswald delivered them the following Articles, as fresh Proposals of the British Ministry, Sent by Mr Stratchey. vizt.
Articles agreed upon, by and between Richard Oswald Esquire, the Commissioner of his Britannic Majesty, for treating of Peace, with the Commissioners of the United States of America, in behalf of his Said Majesty, on the one Part, and John Adams, Benjamin Franklin, and John Jay, three of the Commissioners of the Said States, for treating of Peace, with the Commissioner of his Said Majesty, on their Behalf, on the other Part. To be inserted in, and to constitute the Treaty of Peace, proposed to be concluded, between the Crown of Great Britain, and the Said United States, but which Treaty is not to be concluded, untill the Terms of a Peace, Shall be agreed upon between Great Britain and France, and his Britannic Majesty shall be ready to conclude Such Treaty accordingly.
Whereas reciprocal Advantages and mutual Convenience, are found by Experience, to form the only permanent foundation of Peace and Friend Ship between States, it is agreed to form the Articles of the proposed Treaty on Such Principles of liberal Equity and Reciprocity, as that partial Advantages (those Seeds of Discord) being excluded, Such a beneficial and Satisfactory Intercourse, between the two Countries may be established, as to promise and Secure to both, perpetual Peace and Harmony.

Article 1st.
His Britannic Majesty acknowledges, the Said United States, vizt New Hampshire, Massachusetts Bay, Rhode Island and Providence Plantations, Connecticut, New York, New Jersey, Pensylvania, Delaware, Maryland, Virginia, North Carolina, South Carolina and Georgia to be free, Sovereign, and independent States, that he treats with them as Such, and for himself, his Heirs and Successors, relinquishes all claims to the Government, Propriety and territorial Rights of the Same, and every Part thereof, and that all Disputes which might arise in future on the Subject of the Boundaries of the Said United States may be prevented; it is hereby agreed and declared, that the following are and shall be their Boundaries. vizt



Article 2.
From the North West Angle of Nova Scotia, vizt. that Angle which is formed by a Line drawn due North from the Source of St Croix River to the High Lands, along the Said High Lands, which divide those Rivers that empty themselves into the River St Laurens from those which fall into the Atlantic Ocean, to the North Western most Head of Connecticut River, thence down along the Middle of that River, to the 45 Degree of North Latitude; from thence by a Line due West on Said Latitude untill it Strikes the River Iroquois or Cataroquy; thence along the middle of Said River into Lake ontario, through the middle of Said Lake untill it Strikes the Communication by Water between that Lake and Lake Erie, thence along the middle of Said Communication, into Lake Erie, through the Middle of Said Lake, untill it arrives at the Water Communication between that Lake and the Lake Huron; thence along the Middle of Said Water Communication into the Lake Huron; thence through the Middle of Said Lake to the Water Communication between that Lake and Lake Superiour; thence through Lake Superiour northward of the Isles Royal and Philipeaux to the Long Lake; thence through the middle of Said long Lake, and the Water Communication between it, and the Lake of the Woods, to the Said Lake of the Woods; thence through the Said Lake to the most Northwestern Point thereof, and from thence on a due western course to the River Missisippi, thence by a Line to be drawn along the middle of the Said River Missisippi untill it Shall intersect the Northern most Part of 31st. Degree of North Latitude.
South by a Line to be drawn due East from the Determination of the Line last mentioned, in the Latitude of 31 Degrees north of the Equator to the Middle of the River Apalachicola, or Catahouchi; thence along the middle thereof to its Junction with the Flynt River, thence Strait to the Head of St Marys River; and thence down along the middle of St Marys River to the Atlantic Ocean.
East, by a Line to be drawn along the middle of the River St Croix from its mouth in the Bay of Fundy to its Source; and from its Source directly north to the aforesaid High Lands, which divide the Rivers that fall into the Atlantic Ocean, from those which fall into the River St Laurens; comprehending all Islands within twenty Leagues of any Part of the Shores of the United States, and lying between Lines to be drawn due East from the Points where the aforesaid Boundaries between Nova Scotia on the one Part and East Florida on the other Shall respectively touch the Bay of Fundy and the Atlantic Ocean; excepting Such Islands as now are or heretofore have been, within the Limits of the Said Province of Nova Scotia.


Article 3.
The Citizens of the Said United States Shall have the Liberty of taking Fish of every Kind on all the Banks of Newfoundland, and also in the Gulph of St. Laurence; and also to dry and cure their Fish on the Shores of the Isle of Sables and on the Shores of any of the unsettled Bays, Harbours, and Creeks of the Magdalene Islands, in the Gulph of St Laurence, So long as Such Bays, Harbours and Creeks Shall continue and remain unsettled; on Condition that the Citizens of the Said United States do not exercise the Fishery, but at the Distance of three Leagues from all the Coasts, belonging to Great Britain, as well those of the Continent as those of the Islands Situated in the Gulph of st Laurence. And as to what relates to the Fishery on the Coasts of the Island of Cape Breton out of the Said Gulph, the Citizens of the Said United States, Shall not be permitted to exercise the Said Fishery, but at the Distance of fifteen Leagues from the Coasts of the Island of Cape Breton.


Article 4.
It is agreed that the British Creditors Shall meet with no lawful Impediment to the Recovery of the full Value in Sterling Money of Such bona fide Debts as were contracted by any Persons who are Citizens of the Said United States before the Year 1775.


Article 5.
It is agreed that Restitution Shall be made of all Estates, Rights and Properties in America, which have been confiscated during the War.


Article 6.
There Shall be a full and entire Amnesty of all Acts and offences, which have been or may be Supposed to have been committed on either Side by reason of the War, and in the Course thereof; and no one Shall hereafter Suffer in Life or Person, or be deprived of his Property, for the Part he may have taken therein. All Persons, in Confinement on that Account, Shall immediately on the Ratification of the Treaty in America, be Set at Liberty: all Prosecutions which may be depending in Consequence of any of the Said Offences, Shall cease, and no fresh Prosecutions Shall at any time hereafter be commenced thereupon.



Article 7.
There Shall be a firm and perpetual Peace, between his Britannic Majesty and the Said States, and between the Subjects of the one, and the Citizens of the other.; Wherefore all Hostilities both by Sea and Land Shall then immediately cease: All Prisoners on both Sides Shall be Set at Liberty; And his Britannic Majesty Shall with all convenient Speed, and without causing any Destruction, withdraw all his Armies Garrisons and Fleets from the Said United States, and from every Port, Place, and Harbour within the Same, leaving in all Fortifications the American Artillery, that may be, therein. And Shall also order and cause all Archives, Records, Deeds and Papers, belonging to any of the Said States or their Citizens, which in the Course of the War, may have fallen into the Hands of his Officers to be forthwith restored and delivered to the proper States and Persons to whom they belong.


Article 8.
The Navigation of the Missisippi, from its Source to the Ocean, Shall forever remain free and open to the Subjects of Great Britain and Citizens of the United States.


Seperate Article.
It is hereby understood and agreed, that in Case, Great Britain, at the End of the present War, Shall be, or be put, in Possession of West Florida the Line of North Boundary, between the Said Province and the United States, Shall be a Line drawn from the Mouth of the River Yassous, where it unites with the River Missisippi, due East to the River Apalachicola.

